 1
 2
 3
 4
 5
 6
 7
 8
 9                                     UNITED STATES BANKRUPTCY COURT
10                                     WESTERN DISTRICT OF WASHINGTON

11   In Re:                                                  Case No. 20-10323-TWD
12
     Philip P Burnell,                                       Chapter 7
13
              Debtor.                                        ORDER TERMINATING THE
14                                                           AUTOMATIC STAY
15
         This matter came before the Court on the Motion for Relief from Automatic Stay filed by
16
     MidFirst Bank (“Movant”). Based upon the record on file and the representations made to the
17
18   court, IT IS HEREBY ORDERED:

19                     1.        This Order affects the real property located at 3699 Broadbridge Ave
20
              Unit 107, Stratford, CT 06614 (the “Property”).
21
                       2.        The automatic stay is terminated as to Movant. Movant may pursue all
22
23            remedies under state law in connection with the Property and security interest, and may

24            commence or continue any action necessary to obtain complete possession of the
25
              Property free and clear of claims of the bankruptcy estate.
26
                       3.        Movant, at its option, may offer, provide and enter into any potential
27
28            forbearance agreement, loan modification, refinance agreement or other loan

29            workout/loss mitigation agreement as allowed by state law. Movant may contact Debtor


     Order Granting Relief From Stay                     1                           McCarthy & Holthus, LLP
     MH# WA-20-160601                                                            108 1st Avenue South, Ste. 300
                                                                                            Seattle, WA 98104
                                                                                               (206) 596-4856
      Case 20-10323-TWD                 Doc 21   Filed 04/06/20    Ent. 04/06/20 14:02:02      Pg. 1 of 2
 1            via telephone or written correspondence to offer such an agreement. Any such agreement
 2
              shall be non-recourse unless included in a reaffirmation agreement.
 3
                       4.        The relief granted herein shall be binding and of full force and effect in
 4
 5            any conversion of this case to any other chapter. A conversion to another chapter does

 6            not stay or enjoin the effect of this Order, or prevent Movant from foreclosing and selling
 7            the Property, and recovering its costs, unless otherwise ordered by this Court.
 8
 9
                                              / / / END OF ORDER / / /
10
11
     Submitted by:
12
     McCarthy & Holthus, LLP
13
14   /s/ Lance E. Olsen
     Lance E. Olsen, Esq. WSBA #25130
15   Michael S. Scott, Esq. WSBA #28501
     Attorneys for Movant
16
17
18
19
20
21
22
23
24
25
26
27
28
29


     Order Granting Relief From Stay                      2                            McCarthy & Holthus, LLP
     MH# WA-20-160601                                                              108 1st Avenue South, Ste. 300
                                                                                              Seattle, WA 98104
                                                                                                 (206) 596-4856
      Case 20-10323-TWD                Doc 21   Filed 04/06/20     Ent. 04/06/20 14:02:02        Pg. 2 of 2
